Citation Nr: 1230252	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  05-06 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral knee disorder claimed as the result of an undiagnosed illness. 

2.  Entitlement to service connection for a chronic bilateral ankle disorder claimed as the result of an undiagnosed illness. 

3.  Entitlement to service connection for a chronic respiratory disorder claimed as the result of an undiagnosed illness. 

4.  Entitlement to service connection for a chronic disability manifested by fevers claimed as the result of an undiagnosed illness. 

5.  Entitlement to a compensable disability evaluation for the Veteran's gastroesophageal reflux disease (GERD) for the period prior to March 1, 2008. 

6.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's GERD for the period on and after to March 1, 2008. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from December 1988 to September 1993. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the  Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Nashville, Tennessee, currently has jurisdiction over the Veteran's VA claims folder.

The February 2004 rating decision established service connection for GERD, assigned a noncompensable evaluation for that disability, effectuated the award as of April 18, 2003; denied service connection for eczema, lumbosacral spine degenerative disc disease, bilateral chondromalacia of the knees, a bilateral ankle disorder, a respiratory disorder, and fevers; and denied an increased disability evaluation for the Veteran's posttraumatic stress disorder (PTSD).  In February 2005, the RO increased the evaluation for the Veteran's PTSD from 10 to 30 percent and effectuated the award as of April 18, 2003.  

In September 2007, the Board denied both service connection for lumbosacral spine degenerative disc disease and an increased evaluation for the Veteran's PTSD and remanded the issues of an increased compensable rating for GERD, service connection for a skin disorder, a bilateral knee disorder, a bilateral ankle disorder, a respiratory disorder, and fevers claimed as the result of an undiagnosed illness to the RO for further development to include additional VA medical examinations.   Such examinations were accomplished in March 2008 and May 2009.

A November 2009 rating decision granted service connection for eczema; assigned a noncompensable evaluation for that disability; effectuated the award as of April 18, 2003; increased the evaluation for the Veteran's GERD from noncompensable to 10 percent; and effectuated the award as of March 1, 2008.  

In May 2010, the Board again remanded this case for further development to include obtaining additional VA treatment records, and according the Veteran new VA medical examinations regarding the current appellate claims as the March 2008 and May 2009 examinations were found to be inadequate.  Additional records were added to the file.  However, the record reflects the Veteran failed to report for the scheduled VA medical examinations, and no good cause has been shown for his failure to report.  Therefore, the Board finds that the remand directives have been accomplished to the extent permitted by the cooperation of the Veteran, and a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In July 2011 and January 2012, the Board requested medical expert opinions from members of the Veterans Health Administration (hereinafter, "VHA opinion") in accord with VHA Directive 20006-019 (April 3, 2006), 38 U.S.C.A. §§ 5103A , 7109 and 38 C.F.R. § 20.901.  The requested opinions were subsequently promulgated in August 2011, February 2012, and March 2012; the Appellant was provided with copies of these VHA opinions, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903; and responses were received on his behalf by his accredited representative in November 2011 and June 2012.



FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed to the extent permitted by the cooperation of the Veteran.

2.  The record reflects the Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

3.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a chronic bilateral knee disorder as the result of his active military service, to include as an undiagnosed illness. 

4.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a chronic bilateral ankle disorder as the result of his active military service, to include as an undiagnosed illness. 

5.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a chronic respiratory disorder as the result of his active military service, to include as an undiagnosed illness. 

6.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a chronic disability manifested by fevers as the result of his active military service, to include as an undiagnosed illness. 

7.  Prior to March 1, 2008, the Veteran's service-connected GERD was manifested by abdominal pain, as well as evidence indicative of pyrosis and regurgitation.

8.  A thorough review of the record does not reflect the Veteran's service-connected GERD has ever been manifested by dysphagia, substernal or arm or shoulder pain, nor is his overall symptomatology productive of considerable impairment of health



CONCLUSIONS OF LAW

1.  Service connection is not warranted for a chronic bilateral knee disorder, to include as the result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.317, 3.326, 3.655 (2011).

2.  Service connection is not warranted for a chronic bilateral ankle disorder, to include as the result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.317,  3.326, 3.655 (2011).

3.  Service connection is not warranted for a chronic respiratory disorder to include as the result of an undiagnosed illness.  38 U.S.C.A. §§ 1103, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.317, 3.326, 3.300, 3.655 (2011).

4.  Service connection is not warranted for a chronic disability manifested by fevers,  to include as the result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.317, 3.326, 3.655 (2011).

5.  The criteria for a compensable rating of no more than 10 percent for the Veteran's service-connected GERD prior to March 1, 2008, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.114, Diagnostic Code 7346 (2011).

6.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected GERD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326, 3.655, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7346 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the Veteran's appeal regarding his GERD arises from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA has no further duty to notify with respect to this issue.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the other appellate claims, the Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in June 2003, which is clearly prior to the February 2004 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in July 2004 and October 2007, followed by readjudication of the appeal by an October 2010 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the October 2007 letter included information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied to the extent permitted by the cooperation of the Veteran.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated that there is outstanding evidence documenting fact(s) not demonstrated by the evidence already of record.  

The Board acknowledges that he has indicated that he is in receipt of benefits from the Social Security Administration (SSA), but no records were obtained from the SSA.  However, the duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A (b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (Citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence."); Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  The record indicates the SSA benefits were for a psychiatric disability, which is not the focus of this appeal.  In other words, the evidence is not shown to be relevant to the claims adjudicated by this decision.  As such, there is no obligation to obtain these records.  In this regard, the Board also notes that in the Golz case, the Federal Circuit found that the Board did not err as a matter of law when it determined that VA met its duty to assist the Veteran, even though VA did not request his SSA records.  In that case, the veteran was claiming service connection for PTSD and the Board found that the SSA decision did not mention a psychiatric disorder.  Thus, although the medical records accompanying the SSA decision were not in the file, the Board in that case found that they would not be relevant to the claim on appeal.

The Board further notes that the Veteran was accorded VA medical examinations in October 2003, March 2008, and May 2009, which, as detailed below, made relevant findings regarding the current appellate claims.  Although the Board determined in the prior remands that these examinations were inadequate for resolution of this case, the record reflects that the Veteran failed to report for new examinations scheduled in July 2010, and no good cause has been shown for his failure to report.  Moreover, the October 2010 SSOC noted that these examinations had been scheduled as well as his failure to report.  No response was provided by the Veteran regarding this assertion.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (Documentation indicating that VA procedure has been followed entitles VA to the presumption of regularity).

Pursuant to 38 C.F.R. § 3.326(a), individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Nevertheless, as the Veteran has appeared for examinations in the past, the Board will adjudicate the case based upon the evidence of record.

The Board also notes that, as stated in the Introduction, VHA opinions were promulgated in August 2011, February 2012, and March 2012, which, as detailed below, provided opinions relevant to the resolution of the Veteran's service connection claims.  As these opinions were based upon an accurate understanding of the Veteran's medical history and contentions based upon review of his VA claims folder, the Board finds that they are supported by an adequate foundation.  No inaccuracies or prejudice is demonstrated with respect to these opinions, nor is there any competent medical evidence which explicitly refutes the conclusions expressed in these VHA opinions.  Accordingly, the Board finds that these VHA opinions are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist has been satisfied to the extent permitted by the cooperation of the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street." If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.). 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  





I.  Service Connection

General Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Analysis

In this case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims, and they must be denied.

Initially, the Board observes that the Veteran's service treatment records make no reference to recurrent fevers or chronic knee, ankle, or respiratory disabilities.  He essentially contends that service connection is warranted for a chronic bilateral knee disorder, a chronic bilateral ankle disorder, a chronic respiratory disorder, and a chronic disability manifested by fevers all as the result of an undiagnosed illness due to his service in the Persian Gulf War.  He has also submitted lay statements, to include from his spouse and A.W., attesting to his having joint pain and swelling, recurrent fevers, and other medical conditions.

The record confirms the Veteran served in Southwest Asia during the Persian Gulf War.  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are for consideration in the instant case.  Moreover, the Board acknowledges that the Veteran is competent to describe his visible joint and respiratory problems, as are the lay statements submitted in support of his claim.  However, as detailed below, the Veteran's complaints have been evaluated on multiple occasions, and his knee, ankle, and respiratory complaints have all been attributed to known clinical diagnoses and not to an undiagnosed illness or a medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms.  Rather, there is competent medical evidence against such a finding.  Further, there is competent medical evidence against these disabilities being due to a disease or injury incurred in or aggravated by his military service.

An April 1995 VA Persian Gulf evaluation note reflects that the Veteran complained of joint pain, fatigue, and depression.  The Veteran was diagnosed with depression.  

A June 2003 VA physical evaluation states that "since discharge, [the Veteran] has suffered joint pains, recurrent rash, and unexplained fevers."  Assessments of osteoarthritis, and a "?mood disorder" were advanced.  A July 2003 VA treatment record states that the Veteran complained of "arthralgias mainly of knees and ankles."  

The report of an October 2003 VA examination for compensation purposes relates that the Veteran complained of chronic "pain in the knee and ankles without any specific trauma."  The Veteran was diagnosed with chondromalacia and a "normal ankle examination."  The report of an October 2003 VA infectious, immune, and nutritional disabilities examination for compensation purposes states that "there is no documented evidence of high fever or any chronic infectious process in this patient."  The examiner did not provide an etiological opinion for the chondromalacia.  It was also noted that the claims folder was not available for review and that the Veteran did not get blood work done after he was instructed to do so.

The report of a March 2008 VA examination for compensation purposes conveys that the Veteran was diagnosed with "bilateral knees, gout not active;" "ankle gout;" chronic obstructive pulmonary disease (COPD); and chronic bronchitis.  No findings were made as to the Veteran's claimed chronic fevers.  The examiner advanced no opinion as to the etiology of the diagnosed disorders.  

The report of a May 2009 VA examination for compensation purposes relates that the Veteran was diagnosed with right knee and left knee chondromalacia, right ankle and left ankle arthralgia, and "dyspnea with exertion r/t smoking and exercise intolerance."  The examiner commented that:

I opine that [the Veteran's] shortness of breath is less than likely related to any service disorder rather it is more related to his 30+ years of smoking.  I base this upon the medical records reviewed (see record review) in which there was only 1 PCP visit in 2006 for a chest cold with cough.  [Chest X-ray studies] have not shown COPD nor has the PFTs done 2008 indicate COPD.  [The Veteran] denies chronic cough as well as does not take any medication r/t a breathing disorder.  

***

There is no objective evidence of [the Veteran's] fevers.  He reports that he feels as though he has a fever for several hours but states he has never actually taken his own temperature to determine how high these fevers are.  Many lab studies have been performed over the years without a significant abnormality in any labs that would indicate a reason for these reported chronic episodes of fever.  Consequently, I cannot present an opinion or diagnosis regarding [the Veteran's] self reported fevers without mere speculation.  

The Veteran was subsequently scheduled for further VA evaluation.  Unfortunately, he failed to report for the scheduled July 2010 VA evaluation.  Therefore, VHA opinions were requested in July 2011 and January 2012.  In pertinent part, the Board asked whether the Veteran's complaints regarding his knees, ankles, respiratory system, and recurrent fevers were manifestations of undiagnosed illness and/or a medically unexplained chronic multi-symptom illness.  If not, an opinion was requested as to whether it was more likely than not (a probability of greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic disability manifested by such symptoms had its onset during active service; was etiologically related to the Veteran's military duties performed in Southwest Asia; otherwise was related to active service; and/or was a manifestation of a service connected disability.  

In an August 2011 VHA opinion, a VA clinician stated that in reviewing the Veteran's active duty records that were available, he found no evidence to support that his knee or ankle pain were related to his active duty service.  The clinician also summarized the Veteran's complaints as detailed in the records, to include an April 1995 Medical Evaluation Board where he expressed no complaints relating to joint pain; that he started to complain about the pain at a June 1995 VA evaluation at which time he complained of knee and ankle arthralgias, and that he thought his knee pain could have started somewhere in the time frame of December 1991; the results of the May 2009 VA examination; that at one point in time the diagnosis was determined to be gout or possible gout, but in reviewing the records there was no evidence where his uric acid had been elevated or that he had had acute gouty attacks as one mist see in gouty arthritis of the knees or ankles; and that the Veteran had had a fairly extensive rheumatologic work-up which had been negative.  The VA clinician also did not feel that the Veteran's knee or ankle complaints were manifestations of an undiagnosed illness.  The clinician felt that the Veteran had a diagnosis of chondromalacia of both knees and possible mild degenerative joint disease of his ankles; that a June 2003 X-ray of the ankles demonstrated mild swelling of the right ankle and slight swelling of the left ankles.  The clinician stated that the Veteran "neither had these complaints during his duty while in the military; nor were they related to his active duty service or as a manifestation of his service-connected disability.  The clinician stated that he found "there is a fifty percent probability possible that this did not occur."  For these reasons, the clinician concluded that he did not feel that "neither his knees nor his ankles are problems that are directly or indirectly related to his military service."

In a February 2012 VHA opinion completed by a different clinician - specifically a VA orthopedist - it was stated that, based upon extensive review of the Veteran's claims folder, it could be concluded that his chronic knee and ankle complaints were not related to an undiagnosed multi-symptom illness acquired while on active duty military service.  The clinician stated there was no evidence in the Veteran's medical records while in the service or after his active military duties, which supported the diagnosis of a diffuse inflammatory process or medical condition otherwise, that would predispose the Veteran to chondromalacia of the knee, degenerative changes of the ankles, or gout of any joint in question.  Further, the clinician noted that, based on review of the Veteran's medical records contained in his claims folder, he had been diagnosed previously with bilateral knee chondromalacia, right and left ankle arthralgia with associated mild degenerative changes, and bilateral knee and ankle gout.  The clinician noted that these could be considered chronic conditions, but that it was less likely than not that any of these chronic conditions of the bilateral knees and ankles had onset during active service, were related to the military service in Southwest Asia, or any other active duty services, or were a manifestation of any service-connected disability.  The clinician noted that the available active duty service medical records did not show any complaints of, treatment for or diagnosis of any knee or ankle conditions, which would predispose the Veteran to any diagnosable chronic conditions.  Moreover, the Veteran's complaints of intermittent fevers and systemic illness did not correlate with his current and knee and ankle conditions, and therefore any correlation would be speculation.  In conclusion, this VA clinician stated that the Veteran did not have any in-service injury or documented activities, which would put him at increased risk for the development of the aforementioned chronic conditions of the knees and ankles.  Therefore, it could be opined that the Veteran's current knee and ankle symptoms were more likely related to natural causes or injury/overuse unrelated to his active military service.

In view of the foregoing, the Board reiterates that the record reflects that the Veteran's complaints of joint pain, particularly of the knee and ankles, have been attributed to known clinical diagnoses, and that such diagnoses are supported by competent medical examination and testing.  As such, he is not entitled to a grant of service connection for such disabilities pursuant to the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Granted, the Veteran's lay complaints of such problems since service, as well as the supporting lay statements, can serve as a basis for a such a diagnosis and opinion relating the etiology of such to service.  See Jandreau, supra.  Here, the Veteran does indicate that such symptoms began during his active service.  Further, his accredited representative, in a November 2011 statement, asserts that he had swollen joints while on active duty.  However, such contentions are inconsistent with his service treatment records which do not document any such complaints, nor respiratory problems or recurrent fevers.  This includes a June 1993 Medical Board examination which evaluated his lungs and chest, lower extremities, and feet as normal.  In other words, there is competent medical evidence against his having any such disability(ies) at the time of his separation from service.  Moreover, the Veteran himself completed a concurrent Report of Medical History in which he indicated that he had not experienced scarlet fever, erysipelas; rheumatic fever; swollen or painful joints; asthma; shortness of breath; pain or pressure in chest; chronic cough; cramps in legs; "trick" or locked knee; or foot trouble.  As such, his present contentions that such problems have been present since he was in service are not credible and continuity of symptoms is not shown in light of the normal separation examination.

The Board also notes that the Veteran submitted a claim of service connection for an acquired psychiatric disorder in July 1995, which was subsequently granted by a January 1996 rating decision.  He did not submit his present claims until several years later in 2003.  As the record reflects he was aware of his right to VA benefits for disabilities incurred during military service at least as early as 1995 and how to apply for such benefits, it would appear only logical that if he did have recurrent joint pain, respiratory problems, and recurrent fevers since service that he would have applied for VA benefits at an earlier period of time.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (A veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

The Board acknowledges that a March 2004 medical opinion states that the Veteran's present diagnosis of arthralgias with myalgias was "possibly related" an injury, disease, or event occurring during service.  However, the Court has found that purely speculative medical opinions do not provide the degree of certainty required to relate the etiology of a current disability to service.  For example, in Sawyer v. Derwinski, 1 Vet. App. 130, 135 (1991), the Court pointed out that the definition of "possible" in Black's Law Dictionary denotes improbability, without excluding the idea of feasibility, thereby differentiating the term from probability.  Moreover, it was stated that this opinion was based upon the fact the Veteran "dates onset of joint and muscle pain to service in Gulf War."  As such, this opinion can be no better than the Veteran's own contentions, which the Board has found are inconsistent with and contradicted by what is documented in the service records to include the June 1993 Report of Medical History.

The Board further notes that the aforementioned August 2011 and February 2012 VHA opinions are to the effect that the nature of the Veteran's current disabilities are such that they do not correlate to what is documented in the record so as to relate the etiology of such to his military service.  These opinions were based upon a thorough review of the Veteran's claims folder, which documents his medical history and the nature of his current disabilities; and completed by competent medical professionals qualified to evaluate and determine both the nature of the disability and etiology thereof.  As such, the Board finds that these opinions outweigh the lay assertions of the Veteran regarding these disabilities, and supporting lay statements, particularly in light of the evidence contained in the service treatment records which contradicts the Veteran's current contentions.  Moreover, the Veteran is not competent as a lay person to provide an etiological opinion for the cause of chrondromalacia, gout and degenerative changes as these are matters that are beyond the ability of a lay person to observe.

Regarding the claimed respiratory disorder, the Board observes that in a March 2012 VHA opinion, another VA clinician concluded that, after an extensive review of the Veteran's claims folder, it seemed unlikely that the Veteran's chronic respiratory complaints were related to an undiagnosed illness or medically unexplained multi-symptom illness.  The clinician noted that the Veteran's service treatment records made no reference to any respiratory complaints.  Although the Veteran reported "difficulty breathing, especially at night" at the time of his Persian Gulf Registry examination in 1995 at which time the CXR showed bibasilar interstitial thickening, subsequent visits to healthcare providers between 1995 and 2006 showed the Veteran denied any respiratory complaints including dyspnea, chronic cough or wheezing.  His pulmonary exam was repeatedly clear to auscultation without wheezing or rhonchi and subsequent CXRs did not show any interstitial changes.  Based on the timeline of complaints, it was more likely that the Veteran's respiratory complaints could be explained by his ongoing tobacco use.  The clinician noted that it had been only in the past few years, since 2006, that the Veteran had seen a physician for primary respiratory complaints, once diagnosed with tracheobronchitis and the other for acute bronchitis in 2010.  He had not required any chronic pulmonary medications; he did not meet the criteria for COPD based on 2008 pulmonary function testing, specifically this test showed an normal FEV-1 and FVC with a preserved ration with no evidence of air tapping and a normal DLCO, therefore ruling out any significant obstructive or restrictive lung disease.  The clinician acknowledged that, with the information available, it was difficult to determine if deconditioning was contributing to the Veteran's dyspnea, and that there had not been a cardiopulmonary exercise test performed.  Moreover, this VA clinician stated that it was less likely than not that the Veteran's current respiratory complaints were related to his military duties and could be considered a service-connected disorder.  It was again noted that his pulmonary function tests were normal without evidence of obstruction or restriction and his respiratory complaints were fairly minimal until 2006.  He had no known exposure while in the military that would have predisposed him to lung disease, and he had other risk factors, i.e., ongoing tobacco use, that were more likely to explain his symptoms.

In short, the VHA opinion indicates that the documented competent medical findings regarding his respiratory complaints are such that they did correlate to having been incurred in, aggravated by, or otherwise the result of his military service.  The Board notes that such a finding appears consistent with the service treatment records, to include the Veteran's own assertions on the June 1993 Report of Medical History.  Moreover, both this VHA opinion and the prior May 2009 VA examination report (detailed above) concluded that the likely etiology of his respiratory complaints is his own tobacco use.  As these opinions were based upon the documented tobacco use and documented competent medical findings regarding the nature of these respiratory complaints, the Board finds that they outweigh the Veteran's contentions that his respiratory problems are due to service, to include as due to an undiagnosed illness or and/or a medically unexplained chronic multi-symptom illness.  

The Board also notes that for a claim, as here, received by VA after June 9, 1998, service connection is expressly precluded for any disability related to chronic tobacco use (smoking).  See 38 U.S.C.A. § 1103 ; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66  (1998).  Granted, this statute and regulation does not preclude the establishment of service connection based upon a finding that a disease or an injury (even if tobacco-related) became manifest or was aggravated during active service or became manifest to the requisite degree of disability during any applicable presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  However, there is no documentation of any such disability either during service or for years thereafter.

In regard to the claim of recurrent fevers, the Board notes that fevers do not appear to be one of the specific signs or symptoms discussed by 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317., but that this does not preclude a grant of service connection if such is demonstrated to be due to an undiagnosed illness or chronic multisymptom illness.  The July 2003 lay statement from A.W. notes that the fevers varied in temperature range, some as high as 104 degrees.  The exact frequency of the claimed fevers is also not clear from the record, nor whether each such complaint was accompanied by an actual temperature reading.  In fact, the May 2009 VA examination (detailed above) noted that the Veteran reported "he has never actually taken his own temperature to determine how high these fevers are."  As the Veteran's statement conflicts with that of A.W., neither statement is entitled to a finding of credibility with regard to fevers.  Moreover, the October 2003 VA infectious, immune, and nutritional disabilities examination (also detailed above) states that "there is no documented evidence of high fever or any chronic infectious process in this patient."  

As the evidence does not show that the Veteran has a disability manifested by fevers, to include as due to an undiagnosed illness, the preponderance of the evidence is against the claim.  The Board also notes that a fever is recognized as being a symptom of many different illnesses.  As such, it does not appear the Veteran, or those who submitted lay statements on this matter, has the requisite knowledge, skill, experience, training, or education to render a competent medical diagnosis and etiological opinion.  See 38 C.F.R. § 3.159(a)(1).

The Board further notes that in another February 2012 VHA opinion, another VA clinician noted relevant findings in the Veteran's claims folder regarding his purported recurrent fevers, to include no evidence of onset of symptoms of fevers during active military duty; letters from family members who reported a long-standing history of intermittent fever including a subjective report of fever up to 104 F; evaluation in October 1993 for fever and hot spots on his thighs where the note indicated one episode of fever documented at 102 F, but that this report was not found in the claims folder; evaluation in April 1995 about joint pain where it was reported that the Veteran experienced symptoms of pain and changes in skin temperature over the lumbar area and buttocks and back of the sides that get hot and the skin got warm and sweaty; an evaluation in June 2003 that included subjective report of fevers, but the Veteran was a-febrile on exam and without any lab abnormality on evaluation; multiple VA examinations including October 2003, March 2008, and May 2009 where subjective complaints of fevers were documented, but no objective findings on examination or lab work noted; that, interestingly, during his May 2009 VA examination the Veteran stated that he experienced fevers for several hours, but had never taken his temperature; a neurology evaluation in February 2005 when the Veteran reported subjective fevers with joint pain, but he was a-febrile on exam and his lab work did not reveal an abnormalities; and that an admission in September 2005 for chest pain when the Veteran denied any fevers or chills as documented in the admission history and physical (H&P) but endorsed occasional fevers in the nursing assessment.  Based on the foregoing, this VA clinician stated that while recurrent fevers could be a manifestation of an undiagnosed illness and/or a medically unexplained chronic multi-symptom illness, there was no clear objective evidence that the Veteran actually had suffered from recurrent fevers for the last 20 years (or any time period therein).  Thus the clinician concluded that he could not provide an opinion about the Veteran's fevers without resorting to speculation.

An award of service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (Defines "reasonable doubt" as a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  However, before the Board can rely on the examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  

In this case, the aforementioned February 2012 VHA opinion was based upon a thorough review of the Veteran's VA claims folder, and noted relevant findings therein.  As detailed above, the Board has already concluded that all relevant evidence has been obtained or requested in this case.  Moreover, the examiner's rationale is such that it does not appear that the Veteran's complaints of recurrent fevers is supported by evidence by which it can be determined these complaints are actually due to a chronic disability to include an undiagnosed illness or chronic multisymptom illness.  Such an opinion appears consistent with the other evidence of record, to include the October 2003 VA examination.  Thus, the February 2012 VHA opinion that the claimed recurrent fevers could not be attributed to military service without resort to speculation is supported by and consistent with the evidence of record, and indeed considered "all procurable and assembled data," that might reasonably illuminate the medical analysis.  See Daves, supra.  

In summary, the aforementioned competent medical evidence reflects that there are no objective signs perceptible to an examining physician and/or other non-medical indicators that are capable of independent verification regarding the Veteran's purported complaints of recurrent fevers.  The Veteran also has not provided credible evidence of recurrent fevers.  His complaints regarding his knees, ankles, and respiratory symptoms have been attributed to known clinical diagnoses.  Moreover, the competent medical professionals who have expressed opinions as to the etiology of these complaints have all concluded that they are not due to an undiagnosed illness or a chronic multisymptom illness; and that the present conditions were not incurred in or otherwise the result of the Veteran's military service.  Further, there is competent medical evidence attributing the Veteran's respiratory complaints to his own tobacco use/smoking history.  As already stated, the law mandates that for claims received by VA after June 9, 1998 (as is the case here), a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

In view of the foregoing, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a chronic bilateral knee disorder , a chronic bilateral ankle disorder, a chronic respiratory disorder, and/or a chronic disability manifested by recurrent fevers as the result of his active military service, to include as an undiagnosed illness.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran is already in receipt of such "staged" ratings for his service-connected GERD.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected GERD is evaluated pursuant to 38 C.F.R. § 4.114 , Diagnostic Code 7346 as analogous to hiatal hernia.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (burning sensation), and regurgitation (backward flow), accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114 . 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.



Analysis

In this case, and for the reasons stated below, the Board finds that the Veteran is entitled to a compensable rating of 10 percent for his service-connected GERD prior to March 1, 2008, but that he is not entitled to a rating in excess of 10 percent at any time during the pendency of this case.

The Board acknowledges that, prior to March 1, 2008, the Veteran's service-connected GERD was manifested by abdominal pain and treated with medication.  For example, such symptomatology appears to be noted on the April 1995 Persian Gulf Registry evaluation, as well as on an October 2003 VA medical examination.  Further, records dated in June 2005 did indicate he had experienced heartburn, but that these symptoms had disappeared with dietary modification and loss of 14 pounds.  These records also indicate regurgitation in that his problems were described as esophageal reflux.  Records dated in September 2005 note that he denied dysphagia, ulcer, diarrhea, and constipation.  However, he reported GERD and reflux with occasional abdominal pain.  Although his treatment records primarily concern conditions other than GERD, it was consistently listed as an active problem on multiple occasions in these records.  Additionally, at the March 2008 VA examination he indicated he had been experiencing pyrosis and regurgitation prior to that examination.

The Board also reiterates that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and that where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Moreover, this is of particular significance in a case such as this where the schedular criteria does not specifically include a noncompensable evaluation.  Although the provisions of 38 C.F.R. § 4.31 provide that in such circumstances a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met, it would appear that, in this case, it would require the Veteran to have none of the symptoms listed as part of Diagnostic Code 7346.  Such does not appear to be the case regarding the Veteran.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to a compensable rating of 10 percent for his service-connected GERD for the period prior to March 1, 2008, based on reports of pyrosis and regurgitation.

The Board further finds that a thorough review of the record does not reflect the Veteran's service-connected GERD warrants a rating in excess of 10 percent at any time during the pendency of this case.  Granted, he does have some of the symptomatology associated with a 30 percent rating.  However, Diagnostic Code 7346 contemplates such similarity in that the 10 percent rating is that there are two or more of the symptoms for the 30 percent rating, but that they are of less severity.  

Here, the Board has already acknowledged that the Veteran's service-connected GERD has been manifested by reports of recurrent epigastric distress with pyrosis and regurgitation.  However, he has not reported experiencing dysphagia due to the service-connected disability.  In fact, he denied dysphagia in September 2005; the March 2008 VA examination stated he did not have a history of dysphagia; nor is such symptomatology otherwise identified in the treatment records or the Veteran's own statements.  The record also does not show he has substernal or arm or shoulder pain due to his service-connected GERD with epigastric distress.  No such complaints were noted on the March 2008 VA examination.  Although records dated in September 2005 reflect he was treated for complaints of chest pain, these complaints were not attributed to the service-connected GERD with epigastric distress.  Rather, it appears that there was no clear cause for these complaints as the overall impression was one of atypical chest pain.  

The Board further notes that even if the aforementioned complaints of chest pain was evidence of substernal or arm or shoulder pain, his overall disability picture does not indicate he his service-connected GERD with epigastric distress has ever been productive of considerable impairment of health so as to warrant a 30 percent rating under Diagnostic Code 7346.  For example, multiple treatment records, to include those dated in January 2004, April 2004, July 2004, and January 2005, indicate the Veteran's GERD was controlled with his medication.  As mentioned above, records dated in June 2005 indicate his symptoms of heartburn were controlled with dietary modification and loss of weight.  The Board also reiterates that the treatment records primarily concern conditions other than the service-connected GERD.  As such, it indicates little overall impairment of health, otherwise it would appear only logical that these records showed more complaints related to this service-connected disability.

The Board also observes that the March 2008 VA examination stated that his overall general health was found to be good; his GERD was found to have no significant effects on his usual occupation; the GERD had no effects on usual daily activities; and the examiner stated, in part, that the Veteran had uncomplicated gastroesophageal reflux.  As such, this evidence clearly indicates the GERD has not resulted in considerable impairment of health.  The treatment records on file subsequent to the March 2008 VA examination include notation(s) that GERD is still an active problem for which he takes medication, but primarily concern treatment for conditions other than the GERD.  Nevertheless, it is noted in a treatment record dated in March 2010 that he had no nausea, vomiting, burning in the center of the chest, belching, or indigestion; nor chest pain, upper back pain, shoulder pain, or neck/jaw pain.  Accordingly, considerable impairment of health due to the service-connected GERD is not shown.  

Inasmuch as the record does not show even considerable impairment of health due to the service-connected GERD with epigastric distress, it would appear axiomatic that the Veteran also does not satisfy the criteria of symptom combinations productive of severe impairment of health so as to warrant the 60 percent rating under Diagnostic Code 7346.  Moreover, the record does not show he has experienced symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia due to the service-connected disability.  For example, the March 2008 VA examination stated the Veteran had no history of nausea, vomiting, hematemesis, melena, or esophageal dilation.  Moreover, he had no signs of anemia.  No such symptoms are otherwise demonstrated in the treatment records on file.  The Board also reiterates that, as stated in the preceding paragraph, a treatment record dated in March 2010 indicated that he had no nausea, vomiting, burning in the center of the chest, belching, or indigestion; nor chest pain, upper back pain, shoulder pain, or neck/jaw pain.  As such, the Veteran does not satisfy the criteria for a 60 percent rating under Diagnostic Code 7346 either.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 10 percent under Diagnostic Code 7346 for his service-connected GERD.  In making this determination, the Board considered the potential applicability of "staged" rating(s) pursuant to Fenderson, supra, or Hart, supra.  However, a thorough review of the record does not show any distinctive period(s) where he met or nearly approximated the criteria for a rating in excess of 10 percent under Diagnostic Code 7346.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular rating may be provided pursuant to 38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   Here, the Veteran's service-connected GERD is manifested by symptoms that are contemplated by the schedular criteria; his symptomatology is primarily that of epigastric distress, pyrosis, and regurgitation, which is contemplated by the current schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected and referral for consideration of extraschedular rating is not warranted.  Id. at 115 (If the schedular rating criteria reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.).

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the Veteran has not indicated he is unemployable due to his service-connected GERD, nor is such a claim otherwise raised by the record.  As indicated above, the most recent evaluation of the Veteran's GERD in March 2008 indicated that he was employed full time, and that his GERD had no significant effects on his usual occupation.  Therefore, no further discussion of TDIU is warranted with respect to this case.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a chronic bilateral knee disorder claimed as the result of an undiagnosed illness, is denied.

Service connection ranted for a chronic bilateral ankle disorder claimed as the result of an undiagnosed illness, is denied.

Service connection for a chronic respiratory disorder claimed as the result of an undiagnosed illness, is denied.

Service connection for a chronic disability manifested by fevers claimed as the result of an undiagnosed illness, is denied.

A compensable rating of 10 percent for the Veteran's service-connected GERD prior to March 1, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for the Veteran's service-connected GERD is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


